Poweul, J.
1. Where a traverse is filed to the answer of the magistrate in a certiorari ease,, the certiorari is not ripe for hearing until the traverse has been disposed of, unless the traverse relates to an immaterial matter. In the present • case, the traverse related to a very material matter; for, unless the traverse was sustained, the evidence fully authorized the verdict, if it did not demand it.
2. Where a bill of exceptions recites that the court in such a case entered up judgment sustaining the certiorari, an exception and assignment of error as follows is sufficient: “To the judgment of the court sustaining the certiorari and granting a new trial, without submitting the issue growing out of the traverse to the justice’s answer to a jury and with -the traverse still pending, plaintiff in error excepted, and now excepts, and assigns the same as error, on the grounds that the same is contrary to law and contrary to the evidence contained in the justice’s answer.” ■ " 'Judgment reversed.
August Certiorari; from Hall superior court — Judge Kimsey. 31, 1910.
William M. Johnson, for plaintiff in error.
B. P. Gaillard Jr., contra.